Citation Nr: 0206797	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1997, for the assignment of a separate 40 percent rating for 
fibromyalgia with major depression. 

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which established, in relevant part, a 
separate rating for fibromyalgia, evaluated at 20 percent 
disabling, effective from August 1, 1997.  In March 1998, the 
veteran filed a notice of disagreement (NOD) as to the 
percentage rating and the effective date assigned for the 
fibromyalgia.  By a rating decision in February 2000, the RO 
recharacterized the disability as fibromyalgia with major 
depression and granted an increased rating to 40 percent for 
this disability, effective from August 1, 1997.

The RO issued a Statement of the Case in February 2000, which 
addressed both the 40 percent rating and the effective date 
assigned for the veteran's fibromyalgia with major 
depression.  In March 2000, the veteran filed a Substantive 
Appeal (VA Form 9), wherein she specifically indicated that 
she was appealing the August 1997 effective date assigned for 
the separate 40 percent rating.  See 38 C.F.R. § 20.202 
(2001) ("If the [SOC] and any prior [Supplemental SOC] 
addresses several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed").  By that same Substantive Appeal, the veteran 
also indicated that she wished to be afforded a video 
conference hearing at the RO in Winston-Salem, North 
Carolina, before a member of the Board.  This hearing was 
held before the undersigned Board member in January 2002.

The Board is undertaking additional development with respect 
to the veteran's claim of entitlement to an initial rating in 
excess of 30 percent for migraine headaches, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's and/or her representative's response, the Board 
will prepare a separate decision addressing this issue.

The Board observes that in a February 2000 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a chronic adjustment disorder as not well-
grounded.  In light of the enactment of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), this claim is referred to 
the RO for readjudication.

Finally, the Board also notes that in her March 2000 
Substantive Appeal (attached statement) the veteran has 
raised what the Board construes to be a claim that there was 
clear and unmistakable error in a February 22, 1995, rating 
decision.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO, by a rating decision dated in February 1995, 
granted service connection for fibromyalgia, classified the 
disability as chronic lumbosacral strain with fibromyalgia, 
and rated the conditions as a single disability at 20 percent 
disabling.  

2.  As the veteran did not file an appeal, the February 1995 
rating decision became final.

3.  A liberalizing regulation which added "fibromyalgia" as 
a listed condition under diagnostic code 5025 of the Schedule 
for Rating Disabilities was enacted, effective from May 7, 
1996.

4.  On August  1, 1997, the RO received from the veteran a 
claim for an increased evaluation for her service-connected 
chronic lumbosacral strain with fibromyalgia.

5.  By a March 1998 rating decision, the RO established 
separate disability evaluations for a chronic lumbosacral 
strain and fibromyalgia, and assigned 20 percent evaluations 
for each, effective from August 1, 1997.  The veteran 
initiated a timely appeal with respect to the assignment of 
August 1, 1997, as the effective date for the 20 percent 
rating award for fibromyalgia.

6.  By a February 2000 rating decision, the RO granted an 
increased rating to 40 percent for fibromyalgia with major 
depression, effective from August 1, 1997.  The veteran 
perfected a timely appeal with respect to the assignment of 
August 1, 1997, as the effective date for the 40 percent 
rating award.

7.  The veteran's service-connected fibromyalgia results in 
musculoskeletal pain, dysphoria, poor sleep, poor 
concentration, and major depression, which have been constant 
and refractory to treatment.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 1996, for the 
assignment of a separate 40 percent rating for fibromyalgia 
with major depression have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.114, 3.400 (2001); 
38 C.F.R. § 4.71, Diagnostic Code 5025 (2001) (effective from 
May 7, 1996). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim. 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran was sent a letter in 
June 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate her claim.  Further, 
the record reflects that during the course of this appeal, 
the veteran was provided with Statements of the Case which 
provided adequate notification of the information and medical 
evidence necessary to substantiate this claim.  In any event, 
it is noted that earlier effective date claims, such as the 
one before the Board in the decision below, generally involve 
a determination as to when a claim was received or when 
entitlement to certain benefits arose.  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise. 

Therefore, the veteran has been advised of the evidence 
necessary to substantiate her claim and evidence relevant to 
the claim has been properly developed.  As such there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.


Factual Background 

The veteran separated from active duty in May 1987.  The 
veteran's initial claim for benefits was a VA Form 21-526e, 
Veteran's Application for Compensation or Pension, received 
in May 1987.  The disability for which benefits were sought 
was listed as a "back injury."  This claim for benefits was 
adjudicated in an August 1987 rating decision, which granted 
service connection for chronic lumbosacral strain, evaluated 
at 10 percent disabling, effective from May 1987 (the day 
following the veteran's separation from service).  The 
veteran was informed of this decision and of her appellate 
rights in a VA letter of September 1997, but an 
administrative appeal was not filed.

In December 1987, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, along with a statement dated 
at that same time from her accredited representative 
requesting that VA re-evaluate the 10 percent rating assigned 
for her service-connected lumbosacral strain.  In her 
statement, the veteran indicated that the rating should be 
increased due to the problems she was experiencing and noted 
that additional medical evidence was being submitted for 
review.  The RO construed these statements as a claim for an 
increased rating for the back disability.  By a May 1988 
rating decision, the veteran's disability rating for her 
lumbosacral strain was increased from 10 percent to 20 
percent disabling, effective from December 1987 (the date of 
the claim).  Following notification of this decision in June 
1988, an administrative appeal was not filed.

In a statement received in November 1994 (dated by the 
veteran on May 26, 1994), the veteran requested a 
reevaluation of her service-connected lumbosacral strain, 
requested a hearing, and stated that she had been told (while 
admitted to a VA hospital) that she suffers from fibromyalgia 
which was "triggered in basic training by over strain [sic] 
to my muscles." 

It is noted that a VA examination was accomplished in October 
1994, at which time the veteran was diagnosed with a history 
of "chronic low back strain with recent [diagnosis] of 
fibromyalgia."  An April 1994 outpatient treatment record 
indicates that the veteran was referred to the VA pain 
clinic, complained of generalized pain, especially in the 
shoulders and low back, and that fibromyalgia was diagnosed 
as the most likely cause.  A December 1994 letter from a VA 
examiner to the veteran indicates that she was examined by a 
rheumatologist in April 1994, who found that she had eighteen 
"tender spots," and who felt that fibromyalgia was the most 
likely diagnosis.

During a January 1995 RO hearing held in conjunction with the 
claim for an increased rating for the lumbosacral strain, the 
veteran and her representative argued that fibromyalgia 
should be incorporated and considered in conjunction with the 
back disability.

In a January 1995 hearing officer's decision, an increased 
evaluation for the service-connected lumbosacral strain was 
denied; in a February 1995 letter from the RO, the veteran 
was informed of this decision and that the issue of service 
connection for fibromyalgia was being deferred for Rating 
Board consideration.  

Thereafter, in a February 1995 rating action, the RO 
essentially granted service connection for fibromyalgia, 
recharacterized the veteran's service-connected disability as 
"chronic lumbosacral strain with fibromyalgia," and 
continued the 20 percent disability evaluation.  Following 
notification of this decision in March 1995, an 
administrative appeal was not filed.

On May 7, 1996, VA's Schedule for Rating Disabilities was 
amended by an interim final rule for the purpose of adding a 
diagnostic code and evaluation criteria for fibromyalgia.  61 
Fed. Reg. 20428 (1996) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5025); see also 64 Fed. Reg. 32410 (1999) 
(adopting the interim rule, which was effective May 7, 1996, 
as final).

On August 1, 1997, the RO received from the veteran a claim 
for an increased rating for her service-connected chronic 
lumbosacral strain with fibromyalgia.  In support of this 
claim, the veteran submitted private outpatient treatment 
records, which were received in October 1997.  These private 
treatment records reflect that the veteran was seen in March 
1997 complaining of low back and leg pain, a headache, 
dizziness, and a cough, and was diagnosed with fibromyalgia, 
back pain with sciatica, dizziness, and sinusitis.

A VA examination was accomplished in November 1997, during 
which the veteran reported that the manifestations of her 
service-connected chronic lumbosacral strain with 
fibromyalgia were becoming worse.  She complained of pain in 
the low back and shoulder blades, difficulty sleeping, and 
that she was depressed.  As a result of this examination, the 
veteran was diagnosed with chronic lumbosacral strain with 
fibromyalgia, and the examiner noted that fibromyalgia was 
now affecting the cervical spine.    

In a rating decision, dated in March 1998, the RO separated 
the veteran's service-connected disability, chronic 
lumbosacral strain with fibromyalgia, into two separate 
disabilities - chronic lumbosacral strain and fibromyalgia, 
and assigned evaluations of 20 percent for each, effective 
August 1, 1997.  

In March 1999, the veteran submitted a notice of disagreement 
with the March 1998 decision.  Specifically, she disagreed 
with the effective date assigned for the separate evaluation 
for fibromyalgia as well as the 20 percent evaluation 
assigned.  

In a February 2000 decision, the RO increased the evaluation 
assigned for the service-connected fibromyalgia with major 
depression (recharacterized as such by this decision) to 40 
percent, effective August 1, 1997.  

A statement of the case addressing the veteran's claim for an 
earlier effective date for the separate evaluation for 
fibromyalgia as well as the claim for an increased rating for 
the disability was issued in February 2000.  In March 2000, 
the RO received the veteran's substantive appeal with respect 
to the earlier effective date issue only.  

In a statement attached to her substantive appeal, the 
veteran argues that she originally filed a claim of 
entitlement to service connection for fibromyalgia on May 24, 
1994, but that the RO, in a November 1994 decision, instead 
adjudicated a claim for an increased rating for the chronic 
lumbosacral strain and a total rating for compensation 
purposes based on individual unemployability.  The veteran 
argues that in February 1995 the RO should have established 
two separate ratings - one for the low back disability and 
one for fibromyalgia - or should have increased the 
disability evaluation for the recharacterized disability.  
She points out that the chronic lumbosacral strain and 
fibromyalgia are separate disabilities and should have been 
treated as such.  The veteran claims that a 20 percent 
evaluation for fibromyalgia should be effective from December 
4, 1987 and a 40 percent evaluation should be effective from 
May 1994 (the December 1987 date reflecting the date she 
filed a claim for an increased rating for her service-
connected  back disability).

During the January 2002 video conference, the veteran 
testified that she believes that service-connected 
fibromyalgia should be separately evaluated as 40 percent 
disabling effective May 1994 because that is when she first 
filed a claim for service connection for the disability.  She 
testified that from May 1994 until May 1996, her fibromyalgia 
was manifested by pain on bending and squatting, aching bones 
and joints, and throbbing throughout her body.  She also 
noted occasional involuntary movement of her extremities as a 
manifestation.  Generally, the veteran indicated that these 
symptoms continued since May 1996, although they have 
intensified.  




Legal Criteria

Increased Rating

Effective May 7, 1996, fibromyalgia was added as a diagnostic 
entity in VA's Schedule for Rating of the Musculoskeletal 
System.  38 C.F.R. Part 4 (1996).  A 40 percent evaluation is 
warranted for fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that are constant, or nearly so, and refractory 
to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Finality

Appellate review will be initiated by a notice of 
disagreement and completed when a substantive appeal is 
filed, after a statement of the case has been furnished.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  A 
claimant, or his or her representative, must file a written 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2001).

By regulation, a notice of disagreement is defined as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2001).

Effective Dates

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2001).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought."  Id.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulations which 
provide that the effective date of an award based on a 
initial claim for compensation is the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2001).  
The effective date of an award based on a claim for an 
increase in disability compensation is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1) (2001). 

Regulations further provide that where compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).  The provisions of 38 C.F.R. § 3.114 apply both to 
original and reopened claims as well as claims for increase.  
Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within 
one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one 
year prior to the date of administrative determination 
of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.

38 C.F.R. § 3.114(a).

The addition of fibromyalgia as a diagnostic entity in VA's 
Schedule for Rating of the Musculoskeletal System was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).


Analysis

The veteran and her representative contend, in substance, 
that the veteran is entitled to an effective date earlier 
than August 1, 1997, for the assignment of a separate 40 
percent rating for fibromyalgia with major depression.  
Specifically, as noted above, the veteran, among other 
things, appears to argue (on one occasion, in the statement 
attached to her substantive appeal) that a separate 
evaluation for fibromyalgia should have been effective from 
December 4, 1987.

Turning to the veteran's initial claim for benefits received 
in May 1987, the Board notes that inasmuch as the claim form 
referred only to a "back injury," there is no basis for 
construing this form as claim for service connection for 
fibromyalgia.  This same construction also applies to the 
veteran's statements received by the RO in December 1987.  On 
that date, the veteran had submitted a claim for an increased 
evaluation for her service-connected chronic lumbosacral 
strain.  Clearly, this communication was not a claim of 
entitlement to service connection for fibromyalgia.

As discussed above, in a rating decision of August 1987, 
service connection was established for a chronic lumbosacral 
strain, which was increased to 20 percent disabling in a May 
1988 rating action.  By a separate rating decision of 
November 1994, the 20 percent rating for this disability was 
confirmed and continued.  In statements received in December 
1987, and in November 1994, the veteran requested that VA 
reevaluate her service-connected back disability and stated 
her feeling that a higher evaluation was warranted.  These 
statements are not notices of disagreement with respect to 
the disability evaluations assigned for the service-connected 
chronic lumbosacral strain.  See 38 C.F.R. § 20.201 (2001); 
Gallegos v. Gober, 283 F.3d 1309 (2002).  In any event, 
during the January 2002 hearing, the veteran specifically 
stated that she was not appealing that issue.

As to the veteran's argument that an effective date of May 
1994 is warranted for the separate evaluation for 
fibromyalgia, the Board notes that while her letter to the RO 
indicating that she suffered from fibromyalgia was dated by 
her in May 1994, it was not received by the RO until November 
1994; as such, and as this was the earliest submission - 
formal or informal - by the veteran indicating that she was 
seeking entitlement to service connection for fibromyalgia, 
this is the earliest a separate evaluation would have been 
warranted (if other criteria were met, as explained below).  

The Board points out that in the letter received in November 
1994, the veteran did not specifically indicate that she was 
seeking entitlement to service connection for fibromyalgia, 
but noted that she suffered from this disease which was 
triggered in service; she was clearly seeking an increased 
evaluation for her service-connected chronic lumbosacral 
strain.  In any event, the letter was treated as a claim for 
service connection for fibromyalgia, as reflected in the RO's 
February 1995 letter.  Thereafter, in the late February 1995 
decision, the RO effectively established service connection 
for fibromyalgia by recharacterizing the service-connected 
chronic lumbosacral strain as "chronic lumbosacral strain 
with fibromyalgia."  In March 1995, the RO sent the veteran 
notice of this decision and of her appellate rights.  The 
veteran did not appeal this determination, to include 
requesting a separate evaluation for fibromyalgia, an 
increase in the disability evaluation, or otherwise.  
38 U.S.C.A. § 7105(a), (b)(2), (c) (West 1991); 38 C.F.R. 
§ 20.200, 20.201.  Therefore, the February 1995 rating 
decision constitutes a final adjudication of the of the claim 
for service connection for fibromyalgia.  38 C.F.R. 
§ 3.160(d) (2001).  Hence, an effective date as of the date 
of the November 1994 claim is not warranted.

As noted above, on August 1, 1997, the RO received the 
veteran's claim for an increased evaluation, and in March 
1998, separated the veteran's service-connected chronic 
lumbosacral strain with fibromyalgia into two separate 
disabilities, chronic lumbosacral strain and fibromyalgia, 
assigned evaluations of 20 percent for each, effective August 
1, 1997.  The RO, in this action, effectively granted the 
August 1, 1997 claim for an increased evaluation.  
Thereafter, in a February 2000 rating action, the RO granted 
an increased rating to 40 percent for the veteran's 
fibromyalgia with depression, effective from August 1, 1997.  
The veteran perfected an appeal of the effective date 
assigned for this rating award.

At this point, the Board notes that diagnostic criteria under 
the VA's Schedule for Rating Disabilities were first created 
for fibromyalgia, effective from May 7, 1996.  61 Fed. Reg. 
20439; see also 64 Fed. Reg. 32410.  The basis for this 
liberalizing regulatory change was to ensure that veterans 
diagnosed with this condition met uniform criteria and 
received consistent evaluations.  Id.  Thus, a separate 
compensable (40 percent) rating for the veteran's service-
connected fibromyalgia was eventually assigned based on the 
enactment of this liberalizing law.  Therefore, this case is 
governed pursuant to 38 C.F.R. § 3.114(a).

At the time the veteran's claim for increase was filed, on 
August 1, 1997, the regulation implementing 38 U.S.C.A. 
§ 5110(g) (West 1991), pertaining to the effective dates of 
increase of compensation, specified that in order to be 
eligible for retroactive payment under this provision, the 
evidence must show that the veteran met all of the 
eligibility criteria for the benefit on the effective date of 
the liberalizing law or regulation and continuously from that 
date to the date of the claim.  38 C.F.R. § 3.114(a).  In 
other words, if the liberalizing law or regulation became 
effective on or after the date of its enactment or issuance, 
the veteran would have met the eligibility criteria as of the 
effective date in order to receive benefits up to one year 
prior to the date on which his or her claim for benefits was 
filed.  See 62 Fed. Reg. 17706 (1997).

Accordingly, in order for the veteran in this case to receive 
benefits authorized from the effective date of the 
liberalizing VA law, she needed to request review of her 
claim within one year from the effective date of the 
liberalizing regulation; that is by May 7, 1997.  See 
38 C.F.R. § 3.114(a)(1).  However, the veteran did not make 
such a request.  Under such circumstances, the law allows for 
only a period of one year prior to the date of receipt of the 
veteran's request to establish an earlier effective date.  
See 38 C.F.R. § 3.114(a)(3).  Here, the veteran requested an 
increase in the rate of her compensation for fibromyalgia on 
August 1, 1997, which is more than one year after the May 7, 
1997, deadline for her to request review.  What she is 
entitled to is an effective date one year prior to August 1, 
1997, which is August 1, 1996, for the effective date of the 
liberalizing regulation.

In reaching this determination, the Board has considered the 
veteran's argument that an earlier effective date is 
warranted because she believes that her symptoms, dating back 
as early as 1987, have always represented fibromyalgia.  She 
has also submitted medical evidence in support of her 
argument.  Such evidence was received and is dated subsequent 
to the receipt of her August 1997 claim for increase.  
However, on balance, the veteran's contentions of symptoms of 
musculoskeletal pain, dysphoria, poor sleep, poor 
concentration, and major depression, which have continued 
since May 1996, appear to have been objectively confirmed by 
the VA and private medical records dated in 1997.  As such, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the evidence of record shows that the 
veteran met all eligibility criteria for a 40 percent rating 
under 38 C.F.R. § 4.71a, diagnostic code 5025, on the 
effective date of that liberalizing law, which continued to 
exist from that date to the date of her August 1, 1997 claim 
for increase.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
Hence, the veteran is determined to be eligible for a 
retroactive payment, effective from August 1, 1996, under the 
provisions of § 3.114(a)(3).

Based on the above, the earliest date of receipt of a claim 
for increase of the service-connected fibromyalgia, is 
clearly August 1, 1997, the date the RO received notice of 
the veteran's intent to pursue an increase in the rate of the 
benefit being paid for that condition.  There is, literally, 
no evidence on file that can be construed as an informal or 
formal claim or request for increased compensation prior to 
that date and subsequent to the final February 1995 rating 
decision.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  As a 
consequence, the Board is constrained from assigning an 
effective date earlier than August 1, 1996, absent regulatory 
provisions authorizing such.  No such provision exists which, 
upon application of the facts of this case, would result in 
assignment of an even earlier effective date.  Accordingly, 
for the reasons and bases discussed above, the proper 
effective date for the assignment of a separate 40 percent 
rating for the veteran's service-connected fibromyalgia with 
major depression is August 1, 1996.  To this extent, the 
appeal is granted.



(CONTINUED ON NEXT PAGE)


ORDER

An effective date of August 1, 1996, for the assignment of a 
separate 40 percent rating for fibromyalgia with major 
depression is granted; and to this extent, the appeal is 
granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

